Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a Continuation of application 16/897,966 filed 10 June 2020, now U.S. Patent 11,116,758, which is a Continuation of application 15/954,150 filed 16 April 2018, now U.S. Patent 10,702,516, which is a Continuation of application 15/142,048 filed 29 April 2016, now U.S. Patent 9,943,511, which is a Continuation of application 14/506,093 filed 3 October 2014, now U.S. Patent 9,351,936, which claims the benefit of U.S. Provisional application 61/886,386 filed 2 October 2013.

Status of the Claims
Claims 1-20 are pending, presented for examination, and rejected as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6, 10, 11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dupinay (U.S. PGPub. 2006/0171994), in view of Cai (U.S. PGPub. 2007/0144544), and Jani (WO2007/100721).
Applicants claims are directed to lozenges combining soluble fibers in concentrations in excess of 40% by weight, microcrystalline cellulose, a medium-chain triglyceride, and a nicotine component.  Dependent Claims 2 and 3 indicate the soluble fiber is to be maltodextrin, and more specifically a digestion-resistant maltodextrin.  Claim 4 adds an antioxidant to the lozenge, with Claim 5 specifying the nicotine is to be extracted from tobacco.  Claim 6 defines a concentration of nicotine present in the lozenge, with Claims 7 and 8 specifying that the composition is to possess a particular glass transition temperature.  The U.S. Patent office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics.  When the prior art appears to contain the exact same ingredients and applicant’s own disclosure supports the suitability of the prior art composition as the inventive composition component, (see, e.g., Specification pages 3, 5, 11, and 21 concerning the glass transition temperature arising from specific combinations of soluble fiber, water, and sweeteners) the burden is properly shifted to applicant to show otherwise.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Claim 9 describes the soluble fiber matrix as amorphous, with Claims 10 and 11 narrowing the concentration of soluble fiber present in the lozenge.  Claims 12 and 13 require the further inclusion of cellulosic fibers, and cellulosic fibers from any of a Markush-type listing of alternative sources.  Claims 14 and 15 add water to the lozenge, and then specify how much water is to be present in the lozenge.  Claims 16-18 add additional components, Claim 19 specifies that the lozenge is “substantially free of” sugars or sugar alcohols, and Claim 20 describes the lozenge as nonporous.
Dupinay discloses medicinal pastilles to be sucked on to provide extended release of an active agent contained therein.  [0001].  Dupinay indicates that the pastilles are made from cooked sugar, which Dupinay indicates includes the maltodextrin of instant claims 1 and 2, in amounts of about 80-99% of the pastille, addressing the concentration limitations of Claims 1, 10, and 11.  [0011-12; 0021].  Additional ingredients Dupinay indicates may be incorporated into the medicinal pastilles include polysaccharides, cellulose and cellulosic derivatives, acrylic acid polymers, and fatty substances in amounts of about 1-10% by weight of the pastille, [0015], as well as any of a variety of additional excipients such as sweeteners, antioxidants, colorants, and flavors addressing limitations of Claims 4, 16, and 17, [0022], and which contains nicotine as the active principal.  [0023].  An exemplary dose of nicotine in a unit dosage form is 11.835mg of nicotine polacrylex titrated to 18%, providing 2.13mg of nicotine and addressing the limitations of Claim 6.  [0064-65].  Dupinay fails to indicate that the final compositions have pores, so the examiner concludes that the dosage forms described are non-porous per the requirements of Claim 20.  In a similar manner, as Dupinay fails to require a sugar or sugar alcohol other than the maltodextrin of the instant claims, Dupinay addresses the limitations of instant Claim 19.
Dupinay does not indicate the composition is to specifically include microcrystalline cellulose or recite medium-chain triglycerides as the fatty component to be included.
Cai also describes lozenges for delivery of stress-reducing flavoring agents, a “therapeutic agent” per Claim 18, in the form of orally deliverable lozenges.  [0019-22].  Cai indicates that microcrystalline cellulose is usefully included in such compositions as a binder.  [0093].  
Jani indicates that when included in orally deliverable dosage forms fats, including the medium chain triglycerides of Claim 1 provide a perception of mouth moistening.  (Pg.43, L.19-23).
It would have been prima facie obvious for one having ordinary skill in the art at the time of the instant invention to have incorporated microcrystalline cellulose as a binder and medium chain triglycerides as the fatty substance of the nicotine containing pastilles of Dupinay.  One having ordinary skill in the art would have been motivated to do so because at the time of the instant invention, microcrystalline cellulose was known to be useful as a binder in formulating oral nicotine dosage forms and medium chain triglycerides as fats used to impart a perception of mouth moistening in orally deliverable dosage forms.  This is prima facie obvious because generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.  MPEP § 2144.07.

Claims 1, 2, 4, 6, 9-11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dupinay, Cai, and Jani as applied to Claims 1, 2, 4, 6, 10, 11, and 16-20 above, and further in view of Gonnissen (Y. Gonnissen, et al, Development of Directly Compressible Powders via Co-Spraying, 67 Eur. J Pharma. Biopharma. 220 (2007)).
Dupinay, discussed in greater detail above, describes nicotine/maltodextrin lozenges.
Dupinay does not specify that the maltodextrin to be used is amorphous.
Gonnissen indicates that amorphous maltodextrin is known to be useful in the formulation of pharmaceutical tablets.  
It would have been prima facie obvious for one having ordinary skill in the art at the time of the instant invention to have used amorphous maltodextrin in the maltodextrin-containing pastilles of Dupinay.  One having ordinary skill in the art would have been motivated to do so because at the time of the instant invention, amorphous maltodextrin was known to be useful as a maltodextrin in formulating pharmaceutical tablets, and generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.  MPEP § 2144.07.  

Claims 1, 2, 4-6, 9-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dupinay, Cai, Jani, and Gonissen as applied to Claims 1, 2, 4, 6, 9-11, and 16-20 above, and further in view of Thakkar (U.S. PGPub. 2011/0200670).
Dupinay, discussed in greater detail above, describes nicotine/maltodextrin lozenges.
Dupinay, while exemplifying water in certain disclosed embodiments described therein, does not specify any particular degree of inclusion of water to be included, nor is the description of the nicotine as tobacco-derived.
Thakkar indicates that nicotine delivery lozenges may advantageously be made including flavorings, water in amounts of between 5-20%, coatings, and plasticizers.  [0016; 22; 24; 27; 43-50; 62].  Thakkar indicates that in such lozenges, nicotine derived from tobacco may be used.  [0051-52].
It would have been prima facie obvious for one having ordinary skill in the art at the time of the instant invention to have included water in amounts of between 5-20%, and tobacco-derived nicotine in the maltodextrin-containing pastilles of Dupinay.  One having ordinary skill in the art would have been motivated to do so because at the time of the instant invention, water in amounts of between 5-20%, and tobacco-derived nicotine were known to be useful in formulating nicotine-containing lozenges, and it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose.  The idea for combining them flows logically from their having been individually taught in the prior art.  MPEP § 2144.06.  See also KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)) (indicating that it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  And “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”).

Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dupinay, Cai, Jani, Gonissen and Thakkar as applied to Claims 1, 2, 4-6, 9-11, and 14-20 above, and further in view of Ek (U.S. PGPub. 2005/0053665).
Dupinay, discussed in greater detail above, describes nicotine/maltodextrin lozenges, which optionally incorporate cellulose or cellulosic materials.
Dupinay does not specify that the cellulose to be used is in the form of fibers.
Ek indicates that cellulose and cellulosic fibers obtained from wood pulp are known to be useful as a carriers in the formulation of oral buccal nicotine dosage forms.  [0039; 0040; 0045-47; 0117].
It would have been prima facie obvious for one having ordinary skill in the art at the time of the instant invention to have used cellulose fibers as a cellulose carrier in the nicotine containing pastilles of Dupinay.  One having ordinary skill in the art would have been motivated to do so because at the time of the instant invention, cellulose fibers was known to be useful as a nicotine carrier in formulating oral nicotine dosage forms and generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.  MPEP § 2144.07.  Again, as set forth above, because the prior art appears to contain the exact same ingredients and applicant’s own disclosure supports the suitability of the prior art composition as the inventive composition component, (see, e.g., Specification pages 3, 5, 11, and 21 concerning the glass transition temperature arising from specific combinations of soluble fiber, water, and sweeteners) the burden is properly shifted to applicant to show the glass transition temperature limitations claimed would not result from the components suggested by the prior art.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,351,936 in view of Cai and Jani, described in greater detail above.  While the claims of the ‘936 patent describe nicotine lozenges falling within the scope of the nicotine lozenges claimed with the exception of the requirement that microcrystalline cellulose and a medium-chain triglyceride be included, as has been pointed out above, it would have been obvious to include these components in the compositions of the ‘936 patent because microcrystalline cellulose was known to be useful as a binder in formulating oral nicotine dosage forms and medium chain triglycerides as fats used to impart a perception of mouth moistening in orally deliverable dosage forms.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,943,511 in view of Cai and Jani, described in greater detail above.  While the claims of the ‘511 patent describe nicotine lozenges falling within the scope of the nicotine lozenges claimed with the exception of the requirement that microcrystalline cellulose and a medium-chain triglyceride be included, as has been pointed out above, it would have been obvious to include these components in the compositions of the ‘511 patent because microcrystalline cellulose was known to be useful as a binder in formulating oral nicotine dosage forms and medium chain triglycerides as fats used to impart a perception of mouth moistening in orally deliverable dosage forms.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,702,516 in view of Cai and Jani, described in greater detail above.  While the claims of the ‘516 patent describe nicotine lozenges falling within the scope of the nicotine lozenges claimed with the exception of the requirement that microcrystalline cellulose and a medium-chain triglyceride be included, as has been pointed out above, it would have been obvious to include these components in the compositions of the ‘516 patent because microcrystalline cellulose was known to be useful as a binder in formulating oral nicotine dosage forms and medium chain triglycerides as fats used to impart a perception of mouth moistening in orally deliverable dosage forms.

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613